In a habeas corpus proceeding, the appeal is from an order of the Family Court, Suffolk County, dated June 11, 1976, which denied a motion for an award of counsel fees. Order affirmed, without costs or disbursements. Petitioner concedes, and the record clearly indicates, that the habeas corpus proceeding was discontinued by the parties after they reached an agreement between themselves and that no final determination was ever made by the Family Court. Subdivision (b) of section 237 of the Domestic Relations Law indicates that, in the absence of such a final determination, the court does not possess the power to direct the payment of counsel fees. The above-indicated procedure does not preclude the institution of a plenary suit. Damiani, J. P., Shapiro, Mollen and O’Connor, JJ., concur.